DETAILED ACTION	

Continued Examination Under 37 CFR 1.114
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2022 has been entered. 
2.	Claims 1-2 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
4.	Applicant has indicated the arguments presented in the appeal brief filed on 05/26/2022 should be considered as applicant’s response (see RCE filing 07/08/2022) to previous office action rendered on 05/26/2021. Claims 1-2 have not been amended since the non-final rejection rendered on 05/26/2021.
5.	Appellant arguments hereinafter “Applicant’s arguments” in the appeal brief filed on 05/26/2022 have been fully considered but they are not persuasive for the following reasons:	
a)	As per applicant’s arguments on page 7 of appeal brief that “there is no Stephen Feil US 20110031985, leading to further confusion”. Examiner agrees. However, Examiner did sent out a miscellaneous action with attach PTO-892 on January 01/05/22 (before filing date of appeal brief on 05/26/22) that noted the proper reference number for Fiel as US 9,087,180. The rejection rendered below reflect that correction.
b)	As per applicant’s arguments that “Slater fails to discuss “local storage” in paragraph [0131] on page 8-10 of appeal brief, Examiner respectfully refer applicant to Fig.1-2 and it’s description on paragraph 0045-0046 which describe each user has local storage. Examiner has not referred to paragraph 0131 to disclose “local storage” but rather “the keys can be stored”. Furthermore, Applicant needs to read all citations given not in abstract of each other but as collection of citations that teaches applicant’s claim limitation.
c)	As per applicant’s arguments that “Slater is completely silent with respect to a “second encryption method”” on page 8 of appeal brief is moot since examiner has relied on Feil to teach “second encryption method” (see rejection rendered below). 
Examiner further refer applicant to the following MPEP citations:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	d)	Applicant’s arguments regarding “slater simply fails to teach or suggest a first encrypted message that is sent from one user device to another user device is not displayed by either of the user device upon receipt” and “partial access (display)” on page 11-12 of appeal brief are moot in view of new ground of rejection rendered below.
		
Claims interpretation of Applicant claims (BRI) 
5. The limitations “the first group devices”, “the second group devices”, “a plurality of first group devices”, and “a plurality of second group devices” in view of other limitations in the claims are interpreted that there are multiple groups and each group having multiple devices that use an encryption method (explicitly) or various encryption methods (see Slater ¶ [0056]) to share and display messages between the devices of the group internally and externally (with other group devices) wherein the encryption method is a symmetric encryption/decryption and the symmetric shared keys are stored locally by devices belonging to each group”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Slater U.S. 2011/0307695 hereinafter “Slater” Published Dec. 15, 2011 in view of Stephan Feil US 9,087,180 hereinafter “Feil” Patented Jul. 21, 2015, and further in view of Montville et al. US 6,356,937 hereinafter “Montville” patented Mar. 12, 2002.

As per claim 1, Slater teaches a method, comprising: 
sending a first encrypted message from a first device to a second device using a first encryption method (Slater, see Fig. 4), the first device comprises a first memory, a first storage device and a first processor (Slater, see para.[0034-0035, 0045-0046] where user system 12 could be multiple user (device used by the user; Figs. 1-2 and 6A), and is included in a first group comprising a plurality of first group devices (Slater, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), the second device comprises a second memory, a second storage device and a second processor (Slater, see para. 0034-0035 where user system 12 could be multiple user (device used by the user); Figs. 1-2 and 6A) and is included in a second group comprising a plurality of second group devices (Slater, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), encrypting, by the first device, the first encrypted message transmitted form the first device to the second device using a first group shared symmetric key stored on the first storage device prior to transmission of the first encrypted message and known by all the first group devices in the first device group as a first encrypted group message and transmitting the first encrypted group message to all the first group devices in the first group [using a second encrypted method], wherein upon receiving the first encrypted group message, each first group device of the first group, including the first device decrypts the first encrypted group message with a first group shared symmetric key stored locally by each first group device respectively in the first group and displays the first encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104; the limitation “a new public key is generated from keys of each of the users in the group (symmetric key called new public key) ..Prior to use of the key” of para. [0130] reads on applicant’s limitation stored on the ----device prior…”);
encrypting, by the second device, the first encrypted message received by the second device from the first device using a second group shared symmetric key stored on the second storage device prior to transmission of the first encrypted message and known by all the second group devices in the second group as a second encrypted group message and transmitting the second encrypted group message to all the devices in the second group [using the second encrypted method], wherein upon receiving the second encrypted group message, each second group device of the second group, including the second device decrypts the second encrypted group message with a second group shared symmetric key stored locally by each device respectively in the second device group and displays the second encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104). 
Slater does not explicitly disclose: using a second encrypted method
However Feil discloses: using a second encrypted method (Feil, see col. 4 lines 38-47, “the first authentication information is a user-specific password which is one way encrypted with a first encryption method and then compared with the protected primary authentication data. Moreover the user-specific key is generated by one way encryption of the password with a second encryption method. In accordance with an embodiment of the present invention, the first encryption method and the second encryption method are provided by two different hash functions”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater with the teaching of Feil because the use of Feil’s idea (Feil, col. 1 lines 53-59) could provide Slater (Slater, see abstract) the ability to perform different encryption methods where the second encryption method provide authentication for secondary system by two way encryption of the secondary authentication data, “Thus by two way encryption of the secondary authentication data 128 of the secondary system 306, the secondary authentication information 140 "n1ccy" is generated. By two way encryption of the secondary authentication data 128 of the secondary system 308, the secondary authentication information 140 "mace04" is generated” (Feil, col. 10 lines 9-16).
Slater and Feil do not explicitly disclose wherein neither the first device nor the second device display the first encrypted message upon receipt. However, Montville disclose wherein neither the first device nor the second device display the first encrypted message upon receipt (Montville, see col.16, lines 43-54 disclose upon receive of the messages only header of the message will be display to user and not content of the message and upon user choice the content of message is display; col.16, lines 15-29 disclose the message is encrypted).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater as it is modified with the teaching of Montville because the use of Montville’s idea (Montville, col. 15 lines 27-44) could provide Slater as modified (Slater, see abstract) the ability to give option of encrypted display message to user upon receive without displaying the content of the message (Montville, col. 16 lines 15-29 and 43-54).

As per claim 2, Slater teaches a method, comprising: 
receiving a first encrypted message sent to a first device from a second device using a first encryption method (Slater, see Fig. 4), the first device comprises a first memory, a first storage device and a first processor (Slater,, see para. [0034-0035] where user system 12 could be multiple user (device used by the user); Figs. 1-2 and 6A) and is included in a first group comprising a plurality of first group devices (Slater,, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), the second device comprises a second memory, a second storage device and a second processor (Slater,, see para. [0034-0035] where user system 12 could be multiple user (device used by the user); Figs. 1-2 and 6A)  and is included in a second Docket No.: 3325PRV.870BS 21group comprising a plurality of second group devices (Slater,, see Fig. 1 users system 12 are multiple users or devices that form different groups; Fig. 6A-B disclose how users 12 in Fig. 1 may be members of groups in item 603 of Fig. 6B), encrypting, by the first device, the first encrypted message received by the first device from the second device using a first group shared symmetric key stored on the first storage device prior to transmission of the first encrypted message and known by all the first group devices in the first group as a first encrypted group message and transmitting the first encrypted group message to all the first group devices in the first group [using a second encrypted method], wherein upon receiving the first encrypted group message, each first group device of the first device group decrypts the first encrypted group message a first group shared symmetric key stored locally by each first group device respectively in the first group and displays the first encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; pars 69, 94-95, 102-104, the limitation “a new public key is generated from keys of each of the users in the group (symmetric key called new public key) ..Prior to use of the key” of para. [0130] reads on applicant’s limitation stored on the ----device prior…”);
encrypting, by the second device, the first encrypted message transmitted from the second device to the first device using a second group shared symmetric key stored on the second storage device prior to transmission of the first encrypted message and known by all the second group devices in the second group as a second encrypted group message and transmitting the second encrypted group message to all the second group devices in the second group [using the second encrypted method], wherein upon receiving the second encrypted group message, each second group device of the second group decrypts the second encrypted group message with a second group shared symmetric key stored locally by each second group device respectively in the second group and displays the second encrypted group message (Examiner note: Slater discloses securing of the feed data may include various encryption techniques can be implemented but does not explicitly discloses using a second encrypted method where the limitation is shown in BOLD; Slater, see Fig. 6A-B; par 130 “a symmetric key algorithm encryption can be utilized"; 131 "providing numerous selections of users with whom specific information is shared requires the system to store a number of shared symmetric (e.g. public keys) which are generated dependent on each selection of users”; 132 "symmetric key can be utilized for encrypting the feed elements in large groups"; paras. [0069, 0094-0095, and 0102-0104]). 
Slater does not explicitly disclose: using a second encrypted method
However, Feil discloses: using a second encrypted method (Feil, see col. 4 lines 38-47, “the first authentication information is a user-specific password which is one way encrypted with a first encryption method and then compared with the protected primary authentication data. Moreover, the user-specific key is generated by one-way encryption of the password with a second encryption method. In accordance with an embodiment of the present invention, the first encryption method and the second encryption method are provided by two different hash functions”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater with the teaching of Feil because the use of Feil’s idea (Feil, col. 1 lines 53-59) could provide Slater (Slater, see abstract) the ability to perform different encryption methods where the second encryption method provide authentication for secondary system by two way encryption of the secondary authentication data, “Thus by two way encryption of the secondary authentication data 128 of the secondary system 306, the secondary authentication information 140 "n1ccy" is generated. By two way encryption of the secondary authentication data 128 of the secondary system 308, the secondary authentication information 140 "mace04" is generated” (Feil, col. 10 lines 9-16).
Slater and Feil do not explicitly disclose wherein neither the first device nor the second device display the first encrypted message upon receipt. However, Montville disclose wherein neither the first device nor the second device display the first encrypted message upon receipt (Montville, see col.16, lines 43-54 disclose upon receive of the messages only header of the message will be display to user and not content of the message and upon user choice the content of message is display; col.16, lines 15-29 disclose the message is encrypted).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Slater as it is modified with the teaching of Montville because the use of Montville’s idea (Montville, col. 15 lines 27-44) could provide Slater as modified (Slater, see abstract) the ability to give option of encrypted display message to user upon receive without displaying the content of the message (Montville, col. 16 lines 15-29 and 43-54).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al. US 10009321, discloses decrypting the encrypted second encryption key; decrypting the encrypted identification data using the decrypted second encryption key; and transmitting the data packet based on the decrypted identification data. The encrypted message and first encryption key are arranged to be undecryptable by the server to permit end-to-end encryption communication between the first and second computing devices	
Ernie F. Brickell US 8024575, discloses using user generated questions and answers of multiple levels for added protection from adversaries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.    
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437